Citation Nr: 0710992	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 through June 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  During the pendency of this appeal 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1) 
(2006), including corrective notice under Dingess.

At his September 2005 hearing, the veteran clarified the 
treatment history for his claimed disability.  The veteran 
reported treatment at the VA Medical Center in St. Louis, 
including from Doctors Oruwari and Kerr, as recent as one 
month prior to the hearing.  The most recent VA treatment 
records in the claims folder are dated April 2004, nearly 18 
months prior to the hearing.  Under 38 C.F.R. § 3.159(c)(2) 
(2006), VA has a duty to assist the veteran and obtain all 
relevant VA treatment records.  As such, this matter must be 
remanded so that all VA treatment for the veteran's claimed 
condition can be associated with the claims folder.



The veteran's September 2005 testimony also made clear the 
extent to which he has been treated by private physicians.  
He submitted an August 2005 statement by a Dr. Hingst that 
notes that the doctor is treating the veteran for anxiety and 
believes that the anxiety is associated with PTSD.  The 
doctor's treatment records, however, are not of record, so 
the basis for his opinion is unclear.  Under 38 C.F.R. 
§ 3.159(c)(1) (2006), VA has a duty to assist the veteran and 
obtain relevant records from private medical care.  As such, 
this matter must be remanded so that all relevant private 
treatment records can be obtained and associated with the 
claims folder.

Once VA affords all proper notice to the veteran and 
associates all relevant treatment records with the claims 
folder, an updated VA examination is warranted.  The October 
2003 VA examination report is rather unclear.  The examiner 
noted PTSD symptoms, but diagnosed panic disorder with 
agoraphobia.  The examiner also remarked that the veteran's 
GAF score is 65, but that "if only the PTSD were considered, 
the GAF would be 70."  This suggests that there may, in 
fact, be a PTSD diagnosis.  Also, the August 2005 statement 
by Dr. Hingst suggested a PTSD diagnosis, but provided no 
basis for the opinion.  Also, at the September 2005 hearing, 
the veteran's representative remarked that the veteran 
answered in the affirmative when asked about the symptoms 
listed in the DSM-IV Diagnostic Criteria book that is used to 
diagnose PTSD.  Because there is a multitude of evidence to 
suggest that PTSD may be present, but a clear medical 
diagnosis has not been made, an updated medical examination 
is warranted under 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining and associating 
with the claims folder all non-duplicative 
medical evidence from any VA treatment 
facility, including the VA Medical Center 
in St. Louis, Missouri.

3. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1), by obtaining fully executed 
authorizations to obtain records from all 
private doctors with which the veteran has 
treated for his claimed disabilities, 
including Dr. Hingst.  Once authorization 
is received, obtain all relevant private 
treatment records and associate them with 
the claims folder.

4.  Once the above development takes 
place, afford the veteran a VA 
examination.  The examiner should review 
the entire claims folder and state that 
such a review occurred.  The examiner is 
asked to clarify the veteran's current 
diagnosis, in particular as to whether a 
diagnosis of post-traumatic stress 
disorder is warranted.  The examiner 
should point to any information in the 
claims folder that is relied upon as the 
basis for the diagnosis, or lack thereof.

5.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



